     Case 2:19-cv-01116-KJD-BNW Document 48 Filed 04/06/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   LAUREN WHITTEMORE,                                     Case No. 2:19-cv-01116-KJD-BNW
 8                                             Plaintiff,                      ORDER
 9          v.
10   ANDERSON BUSINESS ADVISORS, LLC,
11                                          Defendant.
12          On September 30, 2020, the Court granted (#43) Defendant’s motion to enforce a
13   stipulated resolution to the action. The Court ordered the complaint sealed and ordered
14   Defendant to deliver settlement funds forthwith. Since that date, no action of record has been
15   taken other than one of Defendant’s counsel withdrawing as attorney. Accordingly, the parties
16   are hereby ordered to file a stipulation to dismiss, notice of voluntary dismissal or joint status
17   report within twenty-one (21) days of the entry of this order. Failure to do so will result in this
18   complaint being dismissed with prejudice.
19   IT IS SO ORDERED.
20   DATED this 6th day of April 2021.
21                                                                  ______________________________
                                                                    The Honorable Kent J. Dawson
22                                                                   United States District Judge
23
24
25
26
27
28
